SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1264
CA 16-00286
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, NEMOYER, AND SCUDDER, JJ.


WILLIAM ANDRE AND LINDA ANDRE,
PLAINTIFFS-RESPONDENTS,

                      V                                          ORDER

FRED L. SANFILIPO, D.C., AND CHIROPRACTIC
ORTHOPEDICS & REHABILITATION, LLP,
DEFENDANTS-APPELLANTS.


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KEVIN E. HULSLANDER
OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

PHETERSON SPATORICO LLP, ROCHESTER (DERRICK A. SPATORICO OF COUNSEL),
FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an amended order of the Supreme Court, Monroe County
(Richard A. Dollinger, A.J.), entered November 30, 2015. The amended
order, inter alia, denied the motion of defendants for summary
judgment dismissing the complaint.

      Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on October 31 and November 2,
2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court